EXHIBIT23.1 ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA Consent of Independent Registered Public Accounting Firm The Board of Directors MineralRite Corporation: We consent to the use of our report dated April16, 2013, with respect to the balance sheets of MineralRite Corporation as of December31, 2012 and 2011, and the related statements of operations, comprehensive income (loss), stockholders’ equity, and cash flows for each of the years in the two-year period ended December31, 2012, incorporated herein by reference. /s/ Robison, Hill & Co. Robison, Hill & Co. Certified Public Accountants December 26, 2013 Salt Lake City, UT
